Exhibit 10.20

 

May 25, 2005

 

Mr. Yves LeMaitre

718 Dalehurst Avenue

San Mateo, CA 94403

 

OFFER OF EMPLOYMENT

 

Dear Yves:

 

I am very pleased to extend to you this offer of employment to join Avanex (the
“Company”).

 

The position offered to you is that of Vice President and General Manager,
Components Business Unit. You place of work will be at the Company’s offices in
Fremont, California and you will report to Jo Major, President and CEO. This is
a full-time, regular, exempt position of considerable responsibility, integral
to our continued business development and success. In this position you will be
expected to devote your full business time, attention and energies to the
performance of your duties with the Company.

 

The specifics of this offer are as follows:

 

Base Salary: You will be compensated at a bi-weekly rate of $8,653.85, paid
every other Friday, subject to the usual, required withholding in accordance
with the Company’s normal payroll procedures. (This represents an equivalent
annual rate of pay of $225,000).

 

Annual Bonus: You will be eligible to participate in the Executive Bonus, in
accordance with the guidelines as established by the Compensation Committee of
the Board. Under this plan your annual target bonus amount will be 60% of your
base salary.

 

Stock Options: Subject to approval by the Compensation Committee of the Board of
Directors, you will be granted a stock option under the Company’s 1998 Stock
Plan (the “Plan”) to purchase 320,000 shares of the Company’s Common Stock at an
exercise price equal to the then current fair market value on the date of grant,
as determined under the Plan (the “Option”). The shares subject to the Option
shall vest as follows:

 

  •   1/4 of the shares subject to the Option shall vest one (1) year after the
date of commencement of employment and 1/48th of the shares subject to the
Option shall vest monthly thereafter, so that the Option shall be fully vested
and exercisable four (4) years from the date of commencement of employment,
subject to your continued service to the Company on the relevant vesting dates.



--------------------------------------------------------------------------------

  •   If your employment is involuntarily terminated without cause during the
first twelve (12) months after your employment begins, the shares subject to the
Option will be treated as having vested beginning with the first full month of
employment at the rate of 1/48th per month, and ending on the day of your
termination. For this purpose, “cause” is defined as (1) any act of personal
dishonesty taken by you in connection with your responsibilities as an employee
and intended to result in your substantial personal enrichment, (2) your
conviction of a felony that is injurious to Avanex, or (3) a willful act by you
that constitutes gross misconduct and which is injurious to Avanex.

 

  •   If you elect to terminate your employment with Avanex for any reason other
than as a result of a “Constructive Termination,” as defined in the stock option
agreement to be entered into by you and the Company, during the first twelve
(12) months after your employment begins, none of the shares subject to your
Option will have vested and you will not be entitled to exercise any portion of
the shares of your Option.

 

  •   The acceleration of vesting and post-termination periods of exercisability
of your Option will be substantially comparable to those that are contained in
the standard form of option agreement generally applicable to Avanex’s other
vice presidents.

 

In all other respects, the Option shall be subject to the terms, definitions and
provisions of the Plan and the stock option agreement by and between you and the
Company, both of which documents are incorporated herein by reference.

 

Start Date: May 31, 2005.

 

Benefits: As a regular employee, you will be eligible to participate in Avanex’s
benefits plans and programs available to U.S. full time employees, in accordance
with the terms of those plans.

 

At-Will Employment: You should be aware that your employment with the Company
constitutes “at-will” employment. This means that your employment relationship
with the Company may be terminated at any time with or without notice, with or
without good cause or for any or no cause, at either party’s option. You
understand and agree that neither your job performance nor promotions,
commendations, bonuses or the like from the Company give rise to or in any way
serve as the basis for modification, amendment, or extension, by implication or
otherwise, of your at-will employment with the Company.

 

Conflict of Interest: You agree that, during the term of your employment with
the Company, you will not engage in any other employment, occupation, consulting
or other business activity directly related to the business in which the Company
is now involved or becomes involved during the term of your employment, nor will
you engage in any other activities that conflict with your obligations to the
Company.

 

In accepting this offer, you are representing to the Company that (a) you are
not a party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with the Company, (b) you do not know of any
conflict which would restrict your employment with the Company and (c) you have
not and will not bring with you to your employment with the

 

- 2 -



--------------------------------------------------------------------------------

Company any documents, records or other confidential information belonging to
former employers. We ask that, if you have not already done so, you disclose to
the Company any and all agreements relating to your prior employment that may
affect your eligibility to be employed by the Company or limit the manner in
which you may be employed.

 

Employment, Confidential Information and Invention Assignment Agreement: As a
condition of your employment with the Company, you must sign and comply with an
Employment, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, the assignment of rights to any invention made
during your employment at Avanex and non-disclosure of proprietary information.
As a Company employee, you will be required to sign an acknowledgement that you
have read and understand the Company policies and procedures (as set forth in
the Company’s Outlook “Public Files” system or other similar electronic system
that the Company may designate), and you will be expected to abide by all
Company policies and procedures.

 

Indemnification Agreement: The Company will offer you the opportunity to become
a party to its standard form of indemnification agreement for officers and
directors.

 

Arbitration Agreement: As a condition of your employment, you are also required
to sign and comply with an Arbitration Agreement. Among other provisions, the
Arbitration Agreement provides that in the event of certain disputes or claims
relating to or arising out of our employment relationship, you and the Company
agree that (i) those disputes between you and the Company shall be fully and
finally resolved by binding arbitration, (ii) you are waiving any and all rights
to have such disputes resolved in court by a judge or jury; (iii) the arbitrator
shall have the power to award any remedies available under applicable law,
except attorneys’ fees and costs, which can be awarded to the prevailing party
only if authorized by statues or contract, (iv) such disputes shall be resolved
by a neutral arbitrator, and (v) the Company shall pay for any administrative
hearing fees charged by the arbitrator. Please note that we must receive your
signed Arbitration Agreement before your first day of employment.

 

Reference and Background Checks: The Company reserves the right to conduct
reference checks and/or background investigations on all of its potential
employees. Your job offer, therefore, is contingent upon a clearance of such a
reference check and/or background investigation.

 

I-9 Employment Eligibility Verification: For purposes of federal immigration
law, you will be required to provide the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your date of hire, or
our employment relationship with you may be terminated.

 

Governing Law: The internal substantive laws, but not the choice of law rules,
of the State of California, shall govern this letter. You hereby agree to
exclusive personal jurisdiction and venue in the state and federal courts of the
state of California.

 

Severability: In the event that any provision hereof becomes or is declared by
the court of competent jurisdiction to be illegal, unenforceable, or void, this
letter shall continue in full force and effect without such provision.

 

- 3 -



--------------------------------------------------------------------------------

General: This letter, along with the other aforementioned employment-related
agreements and stock option described above, set forth the terms of your
employment with the Company and supersede in their entirety any and all prior
agreements and understandings concerning your employment relationship with the
Company, whether written or oral. The terms of this letter may only be amended,
canceled or discharged in writing signed by an authorized representative of the
Company and by you.

 

We would appreciate a response to this offer no later than May 27, 2005. To
indicate your acceptance to this offer, please sign and date this letter in the
space provided below and return it to Human Resources. A duplicate original is
enclosed for your records.

 

Yves, it is a pleasure extending this offer to you. We are hopeful that you
recognize, as we do, the tremendous opportunity we have ahead of us and we
welcome you to the Avanex team.

 

Sincerely,

 

AVANEX CORPORATION

 

/s/ JO MAJOR

--------------------------------------------------------------------------------

Jo Major

President and CEO

 

Accepted:  

/s/ YVES LEMAITRE

--------------------------------------------------------------------------------

   Date: 5/25/05     

 

Enclosures

Duplicate Offer Letter

Employment, Confidential Information, and Invention Assignment Agreement

Indemnification Agreement

Arbitration Agreement

 

- 4 -